Citation Nr: 0633359	
Decision Date: 10/27/06    Archive Date: 11/14/06	

DOCKET NO.  05-07 547	)	DATE
	)
	)

Received from the Department of Veterans Affairs
Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease and hypertension secondary to 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 70 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Thereafter, the claims file was transferred to the 
New York, New York RO.  In a November 2005 rating decision 
entitlement to an increased evaluation for PTSD and a total 
disability evaluation based on individual unemployability was 
denied.  .

Entitlement to service connection for arteriosclerotic heart 
disease with hypertension, secondary to PTSD, was denied in a 
January 1997 RO decision.  As the veteran did not perfect an 
appeal to that decision, it is final.  38 U.S.C.A. § 7105 
(West 2002).  Thus, regardless of any RO action, the current 
claim to reopen may be considered on the merits only if new 
and material evidence has been submitted since the January 
1997 rating decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  

The Board acknowledges references by the veteran to an 
alleged clear and unmistakable error (CUE).  The pleadings as 
presented are vague and tenuous.  Further action by the 
veteran would be required before such a claim may be 
construed.  Cf. 38 C.F.R. § 20.1404 (2006) (A motion alleging 
CUE must set forth clearly and specifically the alleged CUE, 
or errors of fact or law in the decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.)

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.  


REMAND

A review of the May 2004 rating decision at issue reveals no 
specific reference to the January 1997 rating decision.  The 
import of this error is magnified in light of the decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that the 
legislative intent of 38 U.S.C.A. § 5103 (West 2002) is to 
provide claimants a meaningful opportunity to participate in 
the adjudication of claims.  Hence, the Court held that in a 
claim to reopen it is vital to explain with particularity 
what specific evidence would constitute new and material 
evidence in the context of the prior final rating decision.

Here, apart from the May 2004 rating decision and February 
2005 statement of the case (SOC) denying his claim to reopen, 
the veteran was not provided notice of the need to submit new 
and material evidence, much less was he provided notice of 
the appropriate legal definition of new and material 
evidence.  Kent specifically holds that the record must show 
that the appellant was provided pertinent notice under 
38 U.S.C.A. § 5103 which describes what evidence is necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial  In this case, there is no evidence that 
the RO reviewed and discussed the bases for the denial in the 
prior January 1997 decision and then provided the veteran a 
specifically tailored notice which addressed that prior final 
January 1997 decision.  Accordingly, further development is 
required.  

Besides the previously considered November 1996 VA examiner's 
opinion finding that hypertension was aggravated by PTSD, the 
record is negative for nexus evidence of any link between 
PTSD and arteriosclerotic heart disease with hypertension.  
Therefore, the Board invites the veteran to file with the RO 
any additional records that might attest to this 
relationship, if they are available, to include any opinion 
letters from physicians supporting such a relationship with 
reasons and bases.  

Finally, in a November 2005 rating decision entitlement to an 
increased evaluation for PTSD, and a total disability 
evaluation based on individual unemployability was denied.  
The representative filed a notice of disagreement in July 
2006.  The RO has, however, yet to issue a statement of the 
case that is responsive to this notice of disagreement.  
Where, a notice of disagreement has been submitted, the 
veteran is entitled to a statement of the case.  38 C.F.R. § 
19.26 (2006).  The failure to issue a statement of the case 
is a procedural defect requiring a remand.  Manlincon v. 
West, , 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Pursuant to Kent, the RO is to 
provide the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the specific 
information or specific evidence needed 
to reopen the claim based on new and 
material evidence in light of the January 
1997 rating decision.  

2.  The RO should inform the veteran and 
his representative that the current 
record is generally devoid of medical 
nexus evidence showing a relationship 
between PTSD and arteriosclerotic heart 
disease with hypertension.  The RO should 
both invite the claimant and his 
representative to identify the location 
of any pertinent, not previously 
submitted medical records and provide VA 
with the necessary authorizations to 
associate this information with the 
record.  The appellant may, of course, 
offer medical opinion evidence which 
concludes, with supporting reasons and 
bases, that PTSD either causes or 
aggravates his arteriosclerotic heart 
disease with hypertension. 

3.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted, the RO must 
issue a supplemental statement of the 
case (SSOC), which should address all 
evidence received in the claims file 
since the December 2005 SSOC, and provide 
the veteran an opportunity to respond.  
The RO is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.  

4.  The RO must issue a statement of the 
case responding to the July 2006 notice 
of disagreement with the denial of an 
increased evaluation for PTSD and a total 
disability evaluation based on individual 
unemployability.  The appellant and his 
representative are advised that they will 
have sixty days from the date of mailing 
of the statement of the case to submit a 
substantive appeal as to those issues.  
The RO should take any appropriate action 
as to these issues under the VCAA, to 
include full compliance with the notice 
provisions as defined in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
addressing any timeliness of notice 
issues as delineated in Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  The 
RO should also undertake any other action 
as to this service connection issue 
otherwise necessary in development of 
that appeal. 38 C.F.R. § 19.26.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109(b), 7112 (West Supp. 2005).


                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

